Citation Nr: 0424361	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
compression fracture of T12 and L3, currently rated 50 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964, from January 1965 to October 1967, and from 
October 1969 to April 1972.  He also had service with the 
United States Air Force Reserve.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO).

In April 2004, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected back disorder 
is more disabling than currently evaluated.  At his hearing 
in April 2004, the veteran testified that since November 2002 
he has received further evaluation and treatment for his back 
disorder by VA physicians at both the VA Medical Center in 
Ann Arbor, Michigan and the Toledo Outpatient Facility.  The 
veteran's representative requested that medical records 
related to this treatment be obtained and associated with his 
claims file.  

Additionally, the veteran testified, in April 2004, that he 
has been awarded Social Security Administration (SSA) 
disability benefits since approximately 1997.  A preliminary 
review of the veteran's claims file shows that the RO in an 
April 2000 letter to the SSA requested a copy of the 
Administrative Law Judge (ALJ) decision awarding the veteran 
SSA disability benefits as well as the medical records upon 
which the decision was based.  VA received the medical 
records in May 2000.  Unfortunately the requested ALJ 
decision was not associated with these records.  Follow-up 
action is required.

Accordingly, his matter is REMANDED to the RO for the 
following actions:

1.  The RO should request the VA medical 
facilities in Ann Arbor, Michigan and the 
Toledo medical facility furnish copies of 
any medical records covering treatment 
from November 2002 to the present.

2.  The RO should again contact the SSA 
and request a copy of the SSA decision 
awarding the veteran disability benefits 
in 1996.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The case should then be returned to the Board for further 
appellate consideration
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




